Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on October 11, 2022 is acknowledged.
3.	Claims 8-9 have been canceled.
4.	New claims 21-22 are added.
5.	Claims 1-7 and 10-22 are pending in this application.
6.	Applicant elected without traverse of Group 1 (claims 1-16) and the election of SEQ ID NO: 1 as the peptide species, with N-terminal acetyl and C-terminal amide, HBV as the species of virus, and entecavir as the species of an additional anti-viral agent in the reply filed on May 6, 2022. Restriction was deemed to be proper and made FINAL in the previous office action. Claims 17-22 are/remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. A search was conducted on the peptide consisting of SEQ ID NO: 1, and this appears to be free of prior art. A search was extended to a peptide consisting of SEQ ID NO: 2 and SEQ ID NO: 3, and these too appear to be free of prior art. Claims 2 and 10-11 are hereby rejoined. Claims 1-7 and 10-16 are examined on the merits in this office action.

Withdrawn Objections and Rejection
7.	Objection to the drawing is hereby withdrawn in view of Applicant filing replacement sheet on October 11, 2022.
8.	Objection to claim 7 is hereby withdrawn in view of Applicant’s amendment to the claim.
9.	Rejection of claims 1, 4, 7-9, 12 and 14-16 under 35 U.S.C. 102(a)(1) as being anticipated by Castillo et al (US Patent No. 7276483, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Rejection of claims 1, 3-9, 12 and 14-16 under 35 U.S.C. 103 as being unpatentable over Castillo et al (US Patent No. 7276483, cited in the previous office action) in view of Smith et al (US Patent No. 4966848, cited in the previous office action) or Peers et al (US Patent No. 5837218, cited in the previous office action) or Smith et al (US Patent No. 5223421, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.

Maintained Rejection
35 U.S.C. 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1 and 7 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. Claim(s) 1 recite(s) a naturally occurring peptide/protein fragment, which is not markedly different from its naturally occurring counterpart because it conveys the same amino acid sequences at the residues 3-7 for instant SEQ ID NO: 1, 28-33 for instant SEQ ID NO: 2, and 51-57 for instant SEQ ID NO: 3 of the naturally occurring protein, as evidenced by UniProt A0A0A9T4M8 (for instant SEQ ID NO: 1, cited in the previous office action), UniProt A0A0G4NDI1 (for instant SEQ ID NO: 2, cited in the previous office action), and UniProt A0A081CAP7 (for instant SEQ ID NO: 3, cited in the previous office action).  Claim 7 is directed to a pharmaceutical composition comprising the polypeptide selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the following reasons.
The rationale for this determination is explained below and is based on the analysis presented in the MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture or composition of matter? The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2a Prong 1: Is the claim directed to a law of nature, a natural phenomenon (Product of nature), or an abstract idea? The claims are directed to a natural phenomenon, specifically a natural-based product limitation. 
Step 2a Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring.
As evidenced by UniProt A0A0A9T4M8, instant SEQ ID NO: 1 is a fragment of a naturally occurring protein isolated from Arundo donax (Giant reed) (see residues 2-6); As evidenced by UniProt A0A0G4NDI1, instant SEQ ID NO: 2 is a fragment of a naturally occurring protein isolated from Verticillium longisporum (see residues 28-33); and as evidenced by UniProt A0A081CAP7, instant SEQ ID NO: 3 is a fragment of a naturally occurring protein isolated from Candidatus Vecturithrix granuli (see residues 51-57). 
The term “pharmaceutical composition” is not specifically defined in the specification.  Although one of ordinary skill in the art would construe the limitation “pharmaceutical composition” to mean isolated or purified or having additional components, this does not render the claim markedly different from what exists in nature, because the other components may also be naturally occurring, such as water. Myriad clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman' s art”).  
Step 2b: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception.  Specifically, the claims do not include any elements in addition to the natural product.
 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claims 20-35 do not qualify as eligible subject matter.
Please see MPEP 2106.

Response to Applicant’s Arguments
13.	Applicant argues that “The claimed peptides represent 5-7 amino acids out of the much larger sequences found in nature. Moreover, as noted in the section below addressing the specification provides evidence that the claimed peptides possess unexpected antiviral properties…”
14.	Applicant’s arguments have been fully considered but are not found persuasive. As indicated in the rejection above, and outlined in the MPEP 2106, the claims MUST recite the judicial exceptions. The instant specification may disclose evidence and data that the peptides possess unexpected antiviral properties, these judicial exceptions are NOT RECITED in the instant claims 1 and 7. Therefore, the rejection is deemed to be proper and is maintained herein.

New Rejection
35 U.S.C. 112(d)
15.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

16.	Claims 3 and 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
17.	Instant claim 3 recites, “The isolated polypeptide of claim 1, wherein the polypeptide is an end-capped modified polypeptide.” Claim 3 depends from claim 1. Claim 1 recites, “An isolated polypeptide consisting of any one amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3.” Claim 1 recites an isolated polypeptide consisting of the amino acid sequence. Therefore, the peptide cannot have ANY additional modifications or ANY additional attachments at N- and/or C-terminal ends. Therefore, claim 3 does not further limit instant claim 1.
18.	Instant claim 5 recites, “The isolated polypeptide of claim 1, wherein the end capped modified polypeptide comprises an N terminus end-capping, a C terminus end-capping, or both.” Claim 5 depends from claim 1. Claim 1 recites, “An isolated polypeptide consisting of any one amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3.” Claim 1 recites an isolated polypeptide consisting of the amino acid sequence. Therefore, the peptide cannot have ANY additional modifications or ANY additional attachments at N- and/or C-terminal ends. Therefore, claim 5 does not further limit instant claim 1.
19.	Instant claim 6 recites, “The isolated poly peptide of claim 5, wherein the N terminus end-capping comprises an Acetyl and wherein the C terminus end-capping comprises an Amide.” Claim 6 depends from claim 5, which depends from claim 1. Claim 1 recites, “An isolated polypeptide consisting of any one amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3.” Claim 1 recites an isolated polypeptide consisting of the amino acid sequence. Therefore, the peptide cannot have ANY additional modifications or ANY additional attachments at N- and/or C-terminal ends. Therefore, claim 6 does not further limit instant claim 1.


35 U.S.C. 112(b)
20.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


21.	Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
22.	Claim 5 recites the limitation "the end-capped modified" in the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 has been amended to be dependent from claim 1. Claim 1 recites, “An isolated polypeptide consisting of any one amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3.” Claim 1 does not recite “an end -capped modified”. Therefore, claim 5 lack antecedent basis. Since claim 6 depends from claim 5, this also is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


Art of Interest
23.	Kim et al (Biochemical and Biophysical Research Communications, May 16. 2018, 501: 541-546) teach instant SEQ ID NOs: 1-3 (see p. 541, right column, “2. Materials and Methods”, “2.1 Peptides, reagents and antibodies”). Kim et al is not a prior art document. Kim et al has a post filing publication date.

CONCLUSION
	Claims 2, 4 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654